360 So.2d 1045 (1978)
In re Bertha Mae HUFFMAN
v.
STATE.
Ex Parte Bertha Mae Huffman.
77-182.
Supreme Court of Alabama.
July 14, 1978.
Robert T. Meadows, III and David B. Byrne, Jr., Montgomery, for petitioner.
William J. Baxley, Atty. Gen. and Milton E. Belcher, Asst. Atty. Gen., for the State, respondent.
PER CURIAM.
The Court of Criminal Appeals, 360 So.2d 1038, on original deliverance, properly pretermitted review of the defendant's contention that remarks of the prosecutor in closing argument require reversal, because argument of counsel was not included in the record on appeal.
The record has now been supplemented under ARAP 10(f) and we have thoroughly reviewed it after hearing oral argument by the petitioner. We find no reversible error and, therefore, affirm the decision of the Court of Criminal Appeals.
AFFIRMED.
All the Justices concur.